Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered January 17, 2002, which granted defendant’s motion to dismiss the complaint as barred by the doctrines of res judicata and collateral estoppel, unanimously affirmed, without costs.
Plaintiffs prior federal claim, in which he sought attorney’s fees for himself as a result of a successful underlying federal action, was dismissed on the ground of untimeliness and on the merits, which dismissal was affirmed by the Second Circuit on both grounds (In re Texaco Inc. Shareholder Derivative Litig., 28 Fed Appx 83 [2002]). Plaintiffs present claim for attorney’s fees is essentially the same claim, arising from the same facts and transactions, and is, therefore, barred by the doctrine of res judicata, even though based on different theories of recovery (see O’Brien v City of Syracuse, 54 NY2d 353, 357-358 [1981]). Furthermore, even if not barred by res judicata, plaintiffs claim would be barred by the doctrine of collateral estoppel, since it has already been determined in the prior action that plaintiffs services conferred no benefit on defendant corporation (see Kaufman v Eli Lilly & Co., 65 NY2d 449, 455-456 [1985]). Concur — Nardelli, J.P., Sullivan, Friedman, Marlow and Gonzalez, JJ.